EXECUTION COPY

 

EXHIBIT 10.14

 

--------------------------------------------------------------------------------

 

FIVE-YEAR CREDIT AGREEMENT

 

dated as of

 

January 9, 2004

 

among

 

SUNGARD DATA SYSTEMS INC.,

 

The Borrowing Subsidiaries Party Hereto,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK,

as Administrative Agent,

 

J.P. MORGAN EUROPE LIMITED,

as London Agent,

 

WACHOVIA BANK, N.A.,

as Syndication Agent,

 

and

 

ABN AMRO BANK, N.V.,

 

BANK OF AMERICA, N.A.

and

CITIBANK, N.A.,

 

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

 

and

 

WACHOVIA CAPITAL MARKETS, LLC,

as Joint Exclusive Advisors, Joint Lead Arrangers

and Joint Bookrunners

 

--------------------------------------------------------------------------------

[CS&M Ref No 6701-359]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

SECTION 1.01.

 

Defined Terms

   1

SECTION 1.02.

 

Classification of Loans and Borrowings

   20

SECTION 1.03.

 

Terms Generally

   20

SECTION 1.04.

 

Accounting Terms; GAAP

   21

SECTION 1.05.

 

Exchange Rates

   21

SECTION 1.06.

 

Redenomination of Sterling

   21 ARTICLE II The Credits

SECTION 2.01.

 

Commitments

   22

SECTION 2.02.

 

Loans and Borrowings

   22

SECTION 2.03.

 

Requests for Borrowings

   23

SECTION 2.04.

 

Swingline Loans

   24

SECTION 2.05.

 

Letters of Credit

   25

SECTION 2.06.

 

Funding of Borrowings

   29

SECTION 2.07.

 

Interest Elections

   30

SECTION 2.08.

 

Termination and Reduction of Commitments

   31

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

   32

SECTION 2.10.

 

Prepayment of Loans

   32

SECTION 2.11.

 

Fees

   33

SECTION 2.12.

 

Interest

   35

SECTION 2.13.

 

Alternate Rate of Interest

   35

SECTION 2.14.

 

Increased Costs

   36

SECTION 2.15.

 

Break Funding Payments

   37

SECTION 2.16.

 

Taxes

   38

SECTION 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

   39

SECTION 2.18.

 

Mitigation Obligations; Replacement of Lenders

   41

SECTION 2.19.

 

Borrowing Subsidiaries

   41 ARTICLE III Representations and Warranties

SECTION 3.01.

 

Organization; Powers

   42

SECTION 3.02.

 

Authorization; Enforceability

   42

SECTION 3.03.

 

Governmental Approvals; No Conflicts

   43

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

   43

SECTION 3.05.

 

Properties

   43

SECTION 3.06.

 

Litigation and Environmental Matters

   44



--------------------------------------------------------------------------------

SECTION 3.07.

 

Compliance with Laws and Agreements

   44

SECTION 3.08.

 

Investment and Holding Company Status

   44

SECTION 3.09.

 

Taxes

   44

SECTION 3.10.

 

ERISA

   44

SECTION 3.11.

 

Disclosure

   45

SECTION 3.12.

 

Subsidiaries

   45

SECTION 3.13.

 

Insurance

   45

SECTION 3.14.

 

Solvency

   45

SECTION 3.15.

 

Federal Reserve Regulations

   45

SECTION 3.16.

 

Pari Passu Status

   46 ARTICLE IV Conditions

SECTION 4.01.

 

Effective Date

   46

SECTION 4.02.

 

Each Credit Event

   47

SECTION 4.03.

 

Initial Borrowing by each Borrowing Subsidiary

   47 ARTICLE V Affirmative Covenants

SECTION 5.01.

 

Financial Statements and Other Information

   48

SECTION 5.02.

 

Notices of Material Events

   49

SECTION 5.03.

 

Existence; Conduct of Business

   49

SECTION 5.04.

 

Payment of Obligations

   50

SECTION 5.05.

 

Maintenance of Properties

   50

SECTION 5.06.

 

Insurance

   50

SECTION 5.07.

 

Books and Records; Inspection Rights

   50

SECTION 5.08.

 

Compliance with Laws

   50

SECTION 5.09.

 

Use of Proceeds

   50 ARTICLE VI Negative Covenants

SECTION 6.01.

 

Indebtedness

   51

SECTION 6.02.

 

Liens

   52

SECTION 6.03.

 

Sale and Leaseback Transactions

   52

SECTION 6.04.

 

Fundamental Changes

   52

SECTION 6.05.

 

Asset Sales

   53

SECTION 6.06.

 

Investments, Loans, Advances and Guarantees

   54

SECTION 6.07.

 

Restricted Payments; Certain Payments of Indebtedness

   55

SECTION 6.08.

 

Restrictive Agreements

   55

SECTION 6.09.

 

Transactions with Affiliates

   56

SECTION 6.10.

 

Fiscal Year

   56

 

ii



--------------------------------------------------------------------------------

SECTION 6.11.

 

Interest Expense Coverage Ratio

   56

SECTION 6.12.

 

Total Debt Ratio

   56

SECTION 6.13.

 

Hedging Agreements

   56

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Agents

 

ARTICLE IX

 

Guarantee

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.

 

Notices

   62

SECTION 10.02.

 

Waivers; Amendments

   63

SECTION 10.03.

 

Expenses; Indemnity; Damage Waiver

   64

SECTION 10.04.

 

Successors and Assigns

   66

SECTION 10.05.

 

Survival

   69

SECTION 10.06.

 

Counterparts; Integration; Effectiveness

   69

SECTION 10.07.

 

Severability

   70

SECTION 10.08.

 

Right of Setoff

   70

SECTION 10.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

   70

SECTION 10.10.

 

WAIVER OF JURY TRIAL

   71

SECTION 10.11.

 

Headings

   71

SECTION 10.12.

 

Confidentiality

   71

SECTION 10.13.

 

Interest Rate Limitation

   72

SECTION 10.14.

 

Entire Agreement

   72

SECTION 10.15.

 

Additional Agents

   72

SECTION 10.16.

 

Conversion of Currencies

   73

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 3.05 — Existing Liens

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Subsidiaries

Schedule 3.13 — Insurance

Schedule 6.01 — Existing Indebtedness

Schedule 6.05 — Asset Sales

Schedule 6.08 — Existing Restrictions

 

EXHIBITS:

Exhibit A    — Form of Assignment and Assumption

Exhibit B-1 — Form of Borrowing Subsidiary Agreement

Exhibit B-2 — Form of Borrowing Subsidiary Termination

Exhibit C-1 — Form of Opinion of the Company’s Assistant General Counsel

Exhibit C-2 — Form of Opinion of the Company’s Outside Counsel

 

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT dated as of January 9, 2004, among SUNGARD DATA
SYSTEMS INC., the BORROWING SUBSIDIARIES from time to time party hereto, the
LENDERS party hereto, JPMORGAN CHASE BANK, as the Administrative Agent, the
Issuing Bank and the Swingline Lender, and J.P. MORGAN EUROPE LIMITED, as the
London Agent.

 

The Company (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) has requested the
Lenders to extend credit in the form of Commitments under which the Company may
obtain Revolving Loans in US Dollars and any Borrowing Subsidiary may obtain
Revolving Loans in euro or Sterling, in an aggregate principal amount at any
time outstanding that will not result in the total Revolving Credit Exposure
exceeding $600,000,000. The Company has also requested that the Swingline Lender
extend credit to the Company in the form of Swingline Loans in an aggregate
principal amount at any time outstanding not to exceed $20,000,000 and the
Issuing Bank issue Letters of Credit in an aggregate face amount at any time
outstanding not in excess of $25,000,000.

 

The Lenders and the Issuing Bank are willing to extend such credit to the
Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder, or any successor thereto
appointed in accordance with Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent and the London Agent.

 

“Agreement Currency” has the meaning assigned to such term in Section 10.16(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Agent” means (a) with respect to a Loan or Borrowing denominated in
US Dollars, or with respect to any payment that does not relate to any Loan or
Borrowing, the Administrative Agent and (b) with respect to a Loan or Borrowing
denominated in euro or Sterling, the London Agent.

 

“Applicable Creditor” has the meaning assigned to such term in Section 10.16(b).

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread” or “Commitment Fee”, as the case may be,
based on the ratings by S&P and Moody’s, respectively, applicable on such date
to the Index Debt:

 

Index Debt Ratings

--------------------------------------------------------------------------------

   ABR Spread


--------------------------------------------------------------------------------

    Eurocurrency Spread


--------------------------------------------------------------------------------

    Commitment Fee


--------------------------------------------------------------------------------

 

Category 1

 

A- or A3 or higher

   0.000 %   0.500 %   0.075 %

Category 2

 

BBB+ or Baa1

   0.000 %   0.750 %   0.150 %

Category 3

 

BBB or Baa2

   0.000 %   0.875 %   0.200 %

Category 4

 

BBB- or Baa3

   0.125 %   1.125 %   0.275 %

Category 5

 

BB+ or Ba1 or lower

   0.500 %   1.500 %   0.400 %

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A hereto or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrowing” means (a) Revolving Loans of the same Class and Type and currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect, or (b) a Swingline
Loan.

 

“Borrowing Minimum” means (a) in the case of a Borrowing (other than a Swingline
Loan) denominated in US Dollars, $5,000,000 and (b) in the case of a Borrowing
denominated in any other currency, the smallest amount of such other currency
that is a multiple of 1,000,000 units of such currency that has a US Dollar
Equivalent equal to or in excess of $5,000,000.

 

3



--------------------------------------------------------------------------------

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in any other
currency, 1,000,000 units of such currency.

 

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Borrowing Subsidiary” means, at any time, any Wholly Owned Subsidiary that is
incorporated or otherwise organized under the laws of the United Kingdom or any
political subdivision thereof that (a) is named on the signature pages to this
Agreement or (b) has been designated as a Borrowing Subsidiary pursuant to
Section 2.19, other than any such Subsidiary that has ceased to be a Borrowing
Subsidiary as provided in Section 2.19.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market and (b) when used in connection with a Loan denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euro.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
SEC thereunder as in effect on the date hereof), of shares representing more
than 30% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Company; (b)(i) the Company consolidates with
or merges into another corporation or conveys, transfers or leases all or
substantially all of its properties and assets (determined on a consolidated
basis for the Company and the Subsidiaries taken as a whole) to any Person, or
(ii) any corporation consolidates with or merges into the Company or a
Subsidiary in a transaction in which the outstanding voting stock of the Company
is changed into or exchanged for cash, securities or other property, other than
a transaction solely between the Company and a Subsidiary of the Company or a
transaction involving

 

4



--------------------------------------------------------------------------------

only stock consideration which is permitted under Section 6.04 or (c) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Company by Persons who were neither (i) nominated by the board of
directors of the Company nor (ii) appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans pursuant to Section 2.01 and to acquire participations
in Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The aggregate amount of the Commitments on the
date hereof is $600,000,000.

 

“Company” means SunGard Data Systems Inc., a Delaware corporation.

 

“Consolidated Current Liabilities” means, on any date, the consolidated current
liabilities of the Company and the Subsidiaries as such amount would appear on a
consolidated balance sheet of the Company and the Subsidiaries prepared as of
such date in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, and (iv)
any extraordinary or non-recurring non-cash charges for such period, and minus
(b) without duplication and to the extent included in determining such
Consolidated Net Income, any extraordinary or non-recurring gains for such
period, all determined on a consolidated basis in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Consolidated Intangible Assets” means, on any date, the consolidated intangible
assets of the Company and the Subsidiaries, as such amounts would appear on a
consolidated balance sheet of the Company and the Subsidiaries prepared in
accordance with GAAP; provided that “software products” will be deemed to be
tangible assets for purposes of this definition.

 

“Consolidated Interest Expense” means, for any period, the excess of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations) of the Company and the Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP, minus (b) the interest income of
the Company and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Assets” means, on any date, the excess of Consolidated Total
Assets over Consolidated Current Liabilities.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded the income of any
Person (other than the Company) that is not a Subsidiary, except to the extent
of the amount of dividends or other distributions actually paid to the Company
or any of the Subsidiaries during such period.

 

“Consolidated Net Tangible Assets” means, on any date, the excess of
Consolidated Total Assets over Consolidated Intangible Assets.

 

“Consolidated Net Worth” means, on any date, the excess of Consolidated Total
Assets over Consolidated Total Liabilities.

 

“Consolidated Total Assets” means, on any date, the consolidated total assets of
the Company and the Subsidiaries, as such amount would appear on a consolidated
balance sheet of the Company and the Subsidiaries prepared as of such date in
accordance with GAAP.

 

“Consolidated Total Debt” means, on any date, the sum of all Indebtedness
(including without limitation Capitalized Lease Obligations) of the Company and
the Subsidiaries that would be reflected on a consolidated balance sheet of the
Company and the Subsidiaries prepared as of such date in accordance with GAAP.

 

“Consolidated Total Liabilities” means, on any date, the consolidated total
liabilities of the Company and the Subsidiaries as such amount would appear on a
consolidated balance sheet of the Company and the Subsidiaries prepared as of
such date in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Total Revenues” means, for any period, the consolidated total
revenues of the Company and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the euro in one or more member
states.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) the violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any obligations convertible
into or exchangeable for, or giving any Person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.

 

7



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; (h) the occurrence of a “prohibited
transaction” with respect to which the Company or any of the Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Company or any such Subsidiary could otherwise be liable;
or (i) any other event or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the Company or any Subsidiary under Title IV
of ERISA.

 

“euro” or “€” means the single currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“European Lending Office” means, as to any Lender, the applicable branch, office
or Affiliate of such Lender in London designated by such Lender to make Loans in
euro or Sterling (which designation shall be specified by such Lender in its
Administrative Questionnaire).

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

8



--------------------------------------------------------------------------------

“Exchange Rate” means, on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company, or, in the absence of such an agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m., Local Time, on such date for the purchase of US Dollars with
such other currency for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Taxes” means, with respect to any Agent, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
Obligation of any Borrower hereunder or under any other Loan Document, (a)
income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (a) above and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Company under Section 2.18(b)), any withholding tax that (i) is in effect and
would apply to amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the applicable Borrower with respect to any
withholding tax pursuant to Section 2.16(a), or (ii) is attributable to such
Foreign Lender’s failure to comply with Section 2.16(e).

 

“Existing Credit Agreements” means, collectively, (a) the Amended and Restated
Three-Year Credit Agreement, dated as of January 10, 2003, among the Company,
the borrowing subsidiaries party thereto, the lenders party thereto, JPMorgan
Chase Bank, as administrative agent, J.P. Morgan Europe Limited, as London
Agent, PNC Bank, National Association, as syndication agent, First Union
National Bank, as documentation agent, ABN Amro Bank, N.V., as co-documentation
agent, and Fleet National Bank, as co-documentation agent, and (b) the 364-Day
Credit Agreement dated as of January 25, 2002, as amended, among the Company,
the lenders party thereto, JPMorgan Chase Bank, as administrative agent, PNC
Bank, National Association, as syndication agent, First Union National Bank, as
documentation agent, ABN Amro Bank, N.V., as co-documentation agent, and Fleet
National Bank, as co-documentation agent.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight

 

9



--------------------------------------------------------------------------------

Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Foreign Lender” means, as to any Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which such Borrower is located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

10



--------------------------------------------------------------------------------

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (excluding deferred revenue incurred in the ordinary course of business),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable and accrued
expenses incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, and (j) all obligations in respect of
Third Party Securities issued by such Person in connection with Receivables
Sales (regardless of whether denominated as debt or equity securities). The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
Indebtedness of any Person shall not on any date include the obligation to make
earnout payments resulting from acquisitions, except to the extent such
obligation would be required to be reflected as a liability on a consolidated
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the date on which such Loan is repaid, (b) with respect to any Eurocurrency
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

11



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect, provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurocurrency Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan Chase Bank, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Judgment Currency” has the meaning assigned to such term in Section 10.16(b).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, (a) with respect to any Eurocurrency Borrowing denominated in
US Dollars or Sterling for any Interest Period, the rate per annum determined by
the Applicable Agent at approximately 11:00 a.m., London time, on the Quotation
Day for such Interest Period by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in the currency of such Borrowing (as
reflected on

 

12



--------------------------------------------------------------------------------

the applicable Telerate screen), for a period equal to such Interest Period; and
(b) with respect to any Eurocurrency Borrowing denominated in euro for any
Interest Period, the rate per annum determined by the London Agent at
approximately 10:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the Banking Federation of the European Union Settlement
Rates for deposits in euro (as reflected on the applicable Telerate screen), for
a period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall mean the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the rates per annum at which deposits in
the currency of such Eurocurrency Borrowing are offered for such Interest Period
to the principal London office of the Administrative Agent in the London
interbank market at approximately 11:00 a.m., London time, on the Quotation Day
for such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination and each promissory note delivered pursuant to
this Agreement, as such documents may be amended, modified, supplemented or
restated from time to time.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars and with respect to any Letter of Credit, New York City time and (b)
with respect to a Loan or Borrowing denominated in euro or Sterling, London
time.

 

“London Agent” means J.P. Morgan Europe Limited, in its capacity as London agent
for the Lenders hereunder, or any successor thereto appointed in accordance with
Article VIII.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company to perform any of its material
obligations under any Loan Document or (c) the rights of or benefits available
to the Lenders under any Loan Document.

 

“Material Foreign Subsidiary” means any Foreign Subsidiary (i) the net assets of
which were greater than 2% of Consolidated Net Assets as of the last day of the
most recent fiscal period for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, prior to the first delivery of such
financial statements, greater than 2% of Consolidated Net Assets as of the date
of the most recent financial statements referred to in Section 3.04(a)) or (ii)
the total revenues of which were greater than 2% of Consolidated Total Revenues
for the four-fiscal-quarter period ending on the last day of

 

13



--------------------------------------------------------------------------------

the most recent fiscal period for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, prior to the first delivery of such
financial statements, greater than 2% of Consolidated Total Revenues for the
four-fiscal-quarter period ending on the last day of the most recent fiscal
period set forth in the most recent financial statements referred to in Section
3.04(a)). For purposes of making the determinations required by this definition,
total revenues and net assets of Foreign Subsidiaries shall be converted into US
Dollars at the rates used in preparing the financial statements of the Company
to be delivered pursuant to Section 5.01(a) or (b) (or, prior to the first
delivery of such financial statements, at the rates used in preparing the
Company’s most recent financial statements referred to in Section 3.04(a)).

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and Indebtedness owed to the Company or any Wholly Owned Subsidiary), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and the Subsidiaries in an aggregate principal amount exceeding
$20,000,000. For purposes of determining Material Indebtedness, it is understood
that (a) the “aggregate principal amount” refers to the aggregate principal
amount of Indebtedness that is, or issuances of which are, related (e.g., all
Indebtedness under an indenture, irrespective of holders thereof) and (b) the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Company or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Maturity Date” means the fifth anniversary of the date of this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Obligations” means (a) the due and punctual payment of (i) the principal amount
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made under this Agreement by the
Company in respect of any Letter of Credit, when and as due, including payments
in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral, (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Company or any other Borrower under this Agreement or any other Loan
Document and (b) the due and punctual payment of all obligations of the
Borrowers under each Hedging Agreement (i) entered into prior to the date hereof
with a counterparty that is a Lender (or an Affiliate of a Lender) on the date
hereof or (ii) entered into on or after the date hereof with a counterparty that
is a Lender (or an Affiliate of a Lender) at the time such Hedging Agreement is
entered into.

 

14



--------------------------------------------------------------------------------

“OECD” means the Organization for Economic Cooperation and Development.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participant” shall have the meaning assigned to such term in Section 10.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

15



--------------------------------------------------------------------------------

“Permitted Investments” means:

 

(a) direct obligations of the Government of the United States of America or any
agency or instrumentality thereof;

 

(b) stock or obligations issued in settlement of claims of the Company or any
Subsidiary against other Persons by reason of bankruptcy or a composition or
readjustment of debt or reorganization of any debtor of the Company or such
Subsidiary;

 

(c) readily marketable commercial paper rated A3 or better by Moody’s (or
similar rating by any similar organization which rates commercial paper);

 

(d) municipal securities rated A or MIG-2 or higher by or higher by S&P;

 

(e) repurchase agreements relating to securities of the type described in clause
(a) above issued by any commercial banking institution with a rating of BBB or
higher by S&P;

 

(f) shares of money market funds issued by a banking or other financial
institution with a rating of BBB or higher by S&P or invested with a prudently
selected nationally recognized money market fund;

 

(g) commercial bank certificates of deposit issued by banking institutions with
a rating of BBB or higher by S&P and having maturities not in excess of one (1)
year; and

 

(h) deposits in US Dollars or in the currency of any other OECD country held
outside the United States by a bank or financial institution the head office of
which is in an OECD country and which has a combined capital and surplus of
$1,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period. If such
quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

 

16



--------------------------------------------------------------------------------

“Receivables Sale” means the transfer and sale by the Company or the
Subsidiaries of accounts receivable to the Receivables Subsidiary, which shall
finance its acquisition of such accounts receivable (i) with proceeds from the
issuance of Third Party Securities, (ii) with Sellers’ Retained Interests and
(iii) with proceeds from the sale or collection of accounts receivable
previously purchased by it. For purposes of measuring compliance with Section
6.01(f), the amount of any Indebtedness existing in respect of any Receivables
Sale at any time shall be deemed to equal the greater of (i) the aggregate
principal amount of Third Party Securities issued in connection with any
Receivables Sale which are outstanding at such time or (ii) the maximum purchase
limit, however denominated, under the financing of such Receivables Sale.

 

“Receivables Subsidiary” means a special purpose trust, partnership, limited
liability company or similar entity formed by the Company for the purpose of
effecting one or more Receivables Sales which, in connection therewith, issues
Third Party Securities; provided that such Subsidiary shall engage in no other
business other than the purchase of accounts receivable pursuant to Receivables
Sales permitted hereunder and the funding of such Receivables Sales.

 

“Register” has the meaning set forth in Section 10.04.

 

“Regulation D” shall mean Regulation D of the Board from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Reset Date” has the meaning assigned to such term in Section 1.05.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Company
or any Subsidiary (other than the Receivables Subsidiary), or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any Equity Interest of the Company or
any Subsidiary (other than the Receivables Subsidiary) or any option, warrant or
other right to acquire any such shares of capital stock of the Company or any
Subsidiary (other than the Receivables Subsidiary).

 

17



--------------------------------------------------------------------------------

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Exposure” means, at any time, the sum at such time, without
duplication, of (a) the aggregate principal amount of the Revolving Loans
denominated in US Dollars at such time, (b) the US Dollar Equivalent of the
aggregate principal amount of the Revolving Loans denominated in euro or
Sterling outstanding at such time, (c) the LC Exposure and (d) the Swingline
Exposure. The Revolving Credit Exposure of any Lender at any time shall be such
Lender’s Applicable Percentage of the total Revolving Credit Exposure at such
time.

 

“Revolving Lender” means a Lender with a Commitment or a Revolving Credit
Exposure.

 

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Sellers’ Retained Interests” means the debt or equity interests held by the
Company or any Subsidiary in the Receivables Subsidiary to which accounts
receivable of the Company and the Subsidiaries have been transferred in a
Receivables Sale, including any such debt or equity received in consideration
for the assets transferred.

 

“S&P” means Standard & Poor’s.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by the Board or any other central
bank, monetary authority or other Governmental Authority for any category of
deposits or liabilities customarily used to fund loans in US Dollars, Sterling
or euro, as applicable, or by reference to which interest rates applicable to
loans in US Dollars, Sterling or euro, as applicable, are determined, expressed
in the case of each such requirement as a decimal. Such reserve percentages
shall include those imposed pursuant to Regulation D in the case of Loans
denominated in US Dollars. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve, liquid asset or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any other applicable law, rule or regulation. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

18



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be such Lender’s Applicable Percentage of the total Swingline
Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Third Party Securities” means, with respect to any Receivables Sale, notes,
bonds or other debt instruments, beneficial interests in a trust, undivided
ownership interests or other securities issued for cash consideration by the
Receivables Subsidiary to banks, investors or other financing sources (other
than the Company and the Subsidiaries) the proceeds of which are used to
finance, in whole or part, the purchase by the Receivables Subsidiary of
accounts receivable in a Receivables Sale.

 

“Transactions” means the execution, delivery and performance by each Borrower of
this Agreement and each other Loan Document to which it is a party, the
borrowing of Loans and the use of the proceeds thereof, the issuance and use of
Letters of Credit hereunder and the other transactions effected on the date
hereof and to be effected on the Effective Date.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in
euro or Sterling, the equivalent in US Dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such currency at the time in effect under the provisions of such
Section.

 

19



--------------------------------------------------------------------------------

“US Dollars” or “$” refers to lawful money of the United States of America.

 

“US Lending Office” means, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans in US Dollars
(which designation shall be specified by such Lender in its Administrative
Questionnaire).

 

“Wholly Owned Subsidiary” shall mean a Subsidiary of which securities or other
ownership interests (except for directors’ qualifying shares and other de
minimis amounts of outstanding securities or ownership interests) representing
100% of the ordinary voting power or 100% of the general partnership interests
are, at the time any determination is being made, owned, controlled or held by
the Company or one or more Wholly Owned Subsidiaries of the Company or by the
Company and one or more Wholly Owned Subsidiaries of the Company.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. References

 

20



--------------------------------------------------------------------------------

herein to the taking of any action hereunder of an administrative nature by any
Borrower shall be deemed to include references to the Company taking such action
on such Borrower’s behalf and the Agents are expressly authorized to accept any
such action taken by the Company as having the same effect as if taken by such
Borrower. Any notice given to the Company shall be deemed to have been given
simultaneously to each Borrower.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

SECTION 1.05. Exchange Rates. (a) Not later than 1:00 p.m., New York City time,
on the date of receipt by the Administrative Agent of each Borrowing Request
made by a Borrower pursuant to Section 2.03, the Administrative Agent shall (i)
determine the Exchange Rate as of such date with respect to euro and Sterling
and (ii) give notice thereof to the Lenders and the Company. The Exchange Rates
so determined shall become effective on the first Business Day immediately
following the relevant date of determination (a “Reset Date”), and shall for all
purposes of this Agreement (other than Section 10.16 or any other provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between US Dollars and other currencies.

 

(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the aggregate amount of the Revolving
Credit Exposure (after giving effect to any Loans made or repaid on such date)
and (ii) notify the Lenders and the Company of the results of such
determination.

 

SECTION 1.06. Redenomination of Sterling. (a) Each obligation of any party to
this Agreement to make a payment denominated in Sterling shall be redenominated
into euro at the time the United Kingdom adopts the euro as its lawful currency
(in accordance with the EMU Legislation). If the basis of accrual of interest
expressed in this Agreement in respect of Sterling shall be inconsistent with
any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which the
United Kingdom adopts the euro as its lawful currency; provided that if any
Borrowing in Sterling is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Borrowing, at the end of the
then current Interest Period.

 

21



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the euro by the United Kingdom and any
relevant market conventions or practices relating to the euro.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties set forth herein, each Lender agrees,
severally and not jointly, to make, from time to time during the Availability
Period, Revolving Loans (a) in US Dollars to the Company from its US Lending
Office and (b) in euro or Sterling to any Borrowing Subsidiary from its European
Lending Office in an aggregate principal amount that, in either case, will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment or (ii) the total Revolving Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans
during the Availability Period.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders (or their
Affiliates as provided in paragraph (b) below) ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of (A) in the case of a Revolving Borrowing denominated in US Dollars,
Eurocurrency Loans or ABR Loans, as the applicable Borrower may request in
accordance herewith, and (B) in the case of a Revolving Borrowing denominated in
euro or Sterling, Eurocurrency Loans, and (ii) each Swingline Loan shall be an
ABR Loan. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be outstanding more than a total of ten Eurocurrency Revolving
Borrowings.

 

22



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
applicable Borrower shall notify the Applicable Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing denominated in US Dollars,
not later than 11:00 a.m., Local Time, three Business Days before the date of
the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing denominated
in euro or Sterling, not later than 11:00 a.m., Local Time, three Business Days
before the date of the proposed Borrowing and (c) in the case of an ABR
Borrowing made after the Effective Date, not later than 11:00 a.m., Local Time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Applicable Agent of a written Borrowing Request in a form
approved by the Applicable Agent and signed by the applicable Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

 

(ii) the currency and aggregate amount of such Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) the Type of such Borrowing;

 

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected (i) in
the case of the Company, US Dollars, and (ii) in the case of a Borrowing
Subsidiary, Sterling. If no election as to the Type of Revolving Borrowing is
specified, then the requested Revolving Borrowing shall be (A) in the case of a
Borrowing denominated in US Dollars, an ABR Borrowing and (B) in the case of a
Borrowing denominated in euro or Sterling, a Eurocurrency Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Applicable Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

23



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make to the Company, from time to time
during the Availability Period, Swingline Loans denominated in US Dollars in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$20,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding
the total Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Each
Swingline Loan shall be made as part of a Borrowing consisting of Swingline
Loans made by the Swingline Lender. Each Swingline Loan shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, pay, prepay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 11:00
a.m., Local Time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested borrowing date (which shall
be a Business Day) and the amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the Company by means of a credit to the general deposit
account of the Company with the Swingline Lender by 3:00 p.m., Local Time, on
the requested date of such Swingline Loan (or, in the case of a Swingline Loan
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e), by remittance to the Issuing Bank by 3:00 p.m., Local Time, on the
requested date of such Swingline Loan).

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by

 

24



--------------------------------------------------------------------------------

such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Company (or other party on behalf of the Company) in respect of a Swingline Loan
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

 

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit, denominated in US Dollars, for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Company also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Company shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $25,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Commitments.

 

25



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 2:00 p.m., Local Time, on the date that such LC Disbursement is made,
if the Company shall have received notice of such LC Disbursement prior to 10:00
a.m., Local Time, on such date, or, if such notice has not been received by the
Company prior to such time on such date, then not later than 2:00 p.m., Local
Time, on (i) the Business Day that the Company receives such notice, if such
notice is received prior to 10:00 a.m., Local Time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Company receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Company may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.04 that such
payment be financed with an ABR Revolving Borrowing or a Swingline Loan in an
equivalent amount and, to the extent so financed, the Company’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Company fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the

 

26



--------------------------------------------------------------------------------

amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of an
ABR Revolving Borrowing or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Company of its obligation to
reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

27



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Revolving Loans; provided that, if the Company fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Company described in clause (h) or (i) of Article VII. Each

 

28



--------------------------------------------------------------------------------

such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Company under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Company’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Company under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Company within three Business Days after all
Events of Default have been cured or waived.

 

SECTION 2.06. Funding of Borrowings. (a) Each Revolving Lender shall make each
Revolving Loan to be made by it hereunder on the proposed date thereof, in each
case by wire transfer of immediately available funds in the applicable currency
by 12:00 noon, Local Time, to the account of the Applicable Agent most recently
designated by it for such purpose by notice to the applicable Lenders. The
Applicable Agent will make such Loans available to the applicable Borrower by
promptly crediting the amounts so received, in like funds, to an account of such
Borrower maintained with the Applicable Agent (i) in New York City, in the case
of Loans denominated in US Dollars, and (ii) in London, in the case of Loans
denominated in euro or Sterling, and designated by such Borrower in the
applicable Borrowing Request; provided that ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank. This Section shall not
apply to Swingline Loans, which shall be made as provided in Section 2.04.

 

(b) Unless the Applicable Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Applicable Agent such Lender’s share of such Borrowing, the Applicable
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Applicable Agent, at (i) in the case of
such Lender, the greater of (x) (A) the Federal Funds Effective Rate, in the
case of Loans denominated in US Dollars, and (B) the rate reasonably determined
by the Applicable Agent to be the cost to it of funding such amount, in the case
of Loans

 

29



--------------------------------------------------------------------------------

denominated in any other currency, and (y) a rate determined by the Applicable
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a Borrower, (A) the interest rate applicable to ABR Loans,
in the case of Loans denominated in US Dollars, and (B) the interest rate
applicable to such Borrowing, in the case of Loans denominated in any other
currency. If such Lender pays such amount to the Applicable Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing and the Loans
resulting from an election made with respect to any such portion shall be
considered a separate Borrowing. Notwithstanding any other provision of this
Section, no Borrowing may be converted into or continued as a Borrowing with an
Interest Period ending after the Maturity Date. This Section shall not apply to
Swingline Loans, which may not be converted or continued.

 

(b) To make an election pursuant to this Section, a Borrower shall notify the
Applicable Agent of such election by telephone by the time and date that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Applicable Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower. Notwithstanding any other provision of this Section, no
Borrower shall be permitted to (i) change the currency of any Borrowing or (ii)
elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d).

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

30



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the Applicable
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

 

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall (i) in the case of a
Borrowing denominated in US Dollars, be converted to an ABR Borrowing and (ii)
in the case of a Borrowing denominated in euro or Sterling, become due and
payable on the last day of such Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurocurrency Borrowing
and (ii) unless repaid, each Eurocurrency Revolving Borrowing shall at the end
of the Interest Period applicable thereto (A) in the case of a Borrowing
denominated in US Dollars, be converted to an ABR Borrowing, and (B) in the case
of a Borrowing denominated in euro or Sterling, become due and payable on the
last day of such Interest Period.

 

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.

 

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the other
Agents and the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the

 

31



--------------------------------------------------------------------------------

Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

 

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Applicable Agent for the account of
each Lender the unpaid principal amount of each Revolving Loan made to such
Borrower on the Maturity Date and (ii) in the case of the Company, to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of (x) the Maturity Date and (y) the fifth Business Day after such
Swingline Loan is made; provided that on each date that a Revolving Loan is made
to the Company, the Company shall repay all Swingline Loans made to it and then
outstanding.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Agents
hereunder for the accounts of the Lenders and each Lender’s share thereof. The
London Agent shall promptly provide the Administrative Agent with all
information needed to maintain such accounts in respect of the Loans
administered by the London Agent.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or any
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of any Borrower to repay the Loans in accordance with the
terms of this Agreement.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, each applicable Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Applicable Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.10. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section and payment of any amounts required under
Section 2.15.

 

32



--------------------------------------------------------------------------------

(b) In the event and on each occasion that the sum of the total Revolving Credit
Exposures exceeds the total Commitments, the Borrowers shall promptly prepay
Borrowings in an aggregate amount sufficient to eliminate such excess. If on any
Reset Date, the aggregate amount of the sum of the Revolving Credit Exposures
exceeds 105% of the sum of the Commitments, then each applicable Borrower shall,
not later than the third Business Day following receipt of notice thereof by the
Administrative Agent to the Company pursuant to Section 1.05, prepay one or more
Borrowings in an aggregate amount sufficient to eliminate such excess. Except as
set forth in the immediately preceding sentence, prepayments made by the
applicable Borrower pursuant to this paragraph shall not be subject to any
minimum amount.

 

(c) Prior to any optional or mandatory prepayment of Borrowings, the applicable
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(d) of this Section.

 

(d) The applicable Borrower shall notify the Applicable Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of prepayment, (ii) the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Local Time, one Business Day before the
date of prepayment and (iii) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, Local Time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Applicable Agent shall advise the Lenders
of the contents thereof. Each partial prepayment of any Revolving Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.

 

SECTION 2.11. Fees. (a) The Borrowers agree to pay to the Administrative Agent
in US Dollars for the account of the US Lending Office of each Lender a
commitment fee, which shall accrue at the Applicable Rate in effect from time to
time applied to the daily unused amount of such Lender’s Commitment during the
period from and including the date of this Agreement to but excluding the date
on which such Commitment terminates; provided that, if such Lender continues to
have any Revolving Credit Exposure after its Commitment terminates, then such
commitment fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the

 

33



--------------------------------------------------------------------------------

date on which such Lender ceases to have any Revolving Credit Exposure. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which all the Commitments
shall have terminated, commencing on the first such date to occur after the date
hereof. The commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees with
respect to Commitments, a Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans and LC Exposure of such Lender
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).

 

(b) The Company agrees to pay (i) to the Administrative Agent, in US Dollars,
for the account of the US Lending Office of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate as interest on Eurocurrency Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the date
of this Agreement to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank, in US Dollars, a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c) Each Borrower agrees to pay each Agent, for its own account, the fees at the
times and in the amounts previously agreed in writing by the Borrowers and the
Agents.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, (i) in the case of commitment fees and participation fees, to
the Administrative Agent, for distribution to the applicable Lenders, (ii) in
the case of fronting fees, to the Issuing Bank, and (iii) in the case of fees
described under paragraph (c) of this Section, to the Applicable Agent for its
own account. Fees paid shall not be refundable under any circumstances.

 

34



--------------------------------------------------------------------------------

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (ii) interest
on Borrowings denominated in Sterling, in each case shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or the LIBO Rate shall be determined by the Applicable Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:

 

(a) the Applicable Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
currency for such Interest Period; or

 

(b) the Applicable Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 

35



--------------------------------------------------------------------------------

then the Applicable Agent shall give notice thereof to the Company and the
Revolving Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Applicable Agent notifies the Company and the Revolving Lenders
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in such currency
shall be ineffective, and such Borrowing shall on the last day of the Interest
Period applicable thereto be converted to or continued as (A) if such Borrowing
is denominated in US Dollars, an ABR Borrowing, or (B) if such Borrowing is
denominated in euro or Sterling, a Borrowing bearing interest at a rate that the
London Agent determines adequately reflects the costs to such Lenders of
maintaining such Loans, and (ii) if any Borrowing Request is made for a
Eurocurrency Borrowing denominated in euro or Sterling, such Borrowing shall be
made in US Dollars as an ABR Borrowing.

 

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Lender or the Issuing Bank or the London or European
interbank market any other condition affecting this Agreement or Eurocurrency
Loans or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then from
time to time the Borrowers will pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank for such additional costs incurred or reduction suffered.

 

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will

 

36



--------------------------------------------------------------------------------

pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as specified in paragraph (a) or (b) of this Section, and setting forth
the basis thereof and a reasonably detailed calculation thereof, shall be
delivered to the Company and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(d) and is revoked in accordance therewith) or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Company pursuant to Section 2.18, then,
in any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense directly attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in the applicable currency of a comparable amount and
period from other banks in the eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the

 

37



--------------------------------------------------------------------------------

Company and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. Notwithstanding anything to the contrary set forth in this
Section, the Borrowers shall not be obligated to compensate any Lender for any
loss, cost or expense attributable to the prepayment of any Eurocurrency Loan
other than on the last day of an Interest Period applicable thereto made
pursuant to Section 2.10(b).

 

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any Obligation
of any Borrower hereunder or any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if such Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) any Agent, any Lender
or the Issuing Bank, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b) In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Each Borrower shall indemnify each Agent, each Lender and the Issuing Bank,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any Obligation of such Borrower hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the applicable
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or under any other Loan Document shall
deliver to such Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or

 

38



--------------------------------------------------------------------------------

reasonably requested by such Borrower as will permit such payments to be made
without withholding or at a reduced rate, provided that such Foreign Lender has
received written notice from such Borrower advising it of the availability of
such exemption or reduction and containing all applicable documentation.

 

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursement, or of amounts payable under Section 2.14, 2.15
or 2.16, or otherwise) prior to 2:00 p.m., Local Time, on the date when due (or
at such other time as expressly provided herein), in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Applicable Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except that payments (i) in
respect of Borrowings denominated in a currency other than US Dollars shall be
made to the London Agent at its offices at 125 London Wall, London, England,
(ii) expressly specified herein to be made directly to the Issuing Bank or the
Swingline Lender shall be so directly made and (iii) pursuant to Sections 2.14,
2.15, 2.16 and 10.03 shall be made directly to the Persons entitled thereto. The
Applicable Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder or under any other Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder of principal or interest in respect of any
Loan (or of any breakage indemnity in respect of any Loan) shall be made in the
currency of such Loan; all other payments hereunder and under each other Loan
Document shall be made in US Dollars. Any payment required to be made by an
Agent hereunder shall be deemed to have been made by the time required if such
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Agent to make such payment. Any
amount payable by any Agent to one or more Lenders in the national currency of a
member state of the European Union that has adopted the euro as its lawful
currency shall be paid in euro.

 

(b) If at any time insufficient funds are received by and available to any Agent
from any Borrower to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due from such Borrower hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
from such Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due from such Borrower to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

39



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
or Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loan and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Company, any Borrowing Subsidiary or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

 

(d) Unless the Applicable Agent shall have received written notice from the
Company prior to the date on which any payment is due to the Applicable Agent
for the account of the Lenders or the Issuing Bank hereunder that the applicable
Borrower will not make such payment, the Applicable Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Applicable Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Applicable Agent, at (i) the greater of the
Federal Funds Effective Rate and a rate determined by the Applicable Agent in
accordance with banking industry rules on interbank compensation (in the case of
an amount denominated in US Dollars) and (ii) the rate reasonably determined by
the Applicable Agent to be the cost to it of funding such amount (in the case of
an amount denominated in any other currency).

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b) or paragraph (d) of this Section, then the
Applicable Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts

 

40



--------------------------------------------------------------------------------

thereafter received by the Applicable Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Company may,
at its sole expense and effort, upon notice to such Lender and the Applicable
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent, the Issuing Bank and the
Swingline Lender, in each case not to be unreasonably withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the applicable Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a material reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

 

SECTION 2.19. Borrowing Subsidiaries. On or after the Effective Date, the
Company may designate any Wholly Owned Subsidiary of the Company that is
incorporated or otherwise organized under the laws of the United Kingdom or any
political subdivision thereof as a Borrowing Subsidiary, in each case by
delivery to the Administrative Agent of a Borrowing Subsidiary Agreement
executed by such Subsidiary and the Company, and upon such delivery such
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement. Upon the

 

41



--------------------------------------------------------------------------------

execution by the Company and delivery to the Administrative Agent of a Borrowing
Subsidiary Termination with respect to any Borrowing Subsidiary, such Subsidiary
shall cease to be a Borrowing Subsidiary and a party to this Agreement; provided
that no Borrowing Subsidiary Termination will become effective as to any
Borrowing Subsidiary (other than to terminate such Borrowing Subsidiary’s right
to make further Borrowings under this Agreement) at a time when any principal of
or interest on any Loan to such Borrowing Subsidiary shall be outstanding
hereunder. Promptly following receipt of any Borrowing Subsidiary Agreement or
Borrowing Subsidiary Termination, the Administrative Agent shall send a copy
thereof to each Lender.

 

ARTICLE III

 

Representations and Warranties

 

Each of the Company and the Borrowing Subsidiaries represents and warrants to
the Lenders and the Issuing Bank that, as of the date hereof and as of the
Effective Date:

 

SECTION 3.01. Organization; Powers. Each of the Borrowers and the Subsidiaries
is duly organized and validly existing under the laws of the jurisdiction of its
organization. Each of the Borrowers and the Domestic Subsidiaries is in good
standing under the laws of the jurisdiction of its organization. Each of the
Foreign Subsidiaries is in good standing under the laws of the jurisdiction of
its organization, except where the failure to be in good standing could not
reasonably be expected to result in a Material Adverse Effect. Each of the
Borrowers and the Subsidiaries has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. (a) Each Borrower has full power,
authority and legal right to execute and deliver, and to perform its obligations
under, this Agreement and each other Loan Document to which it is a party and to
borrow hereunder, and has taken all necessary corporate and, if necessary,
stockholder action to authorize the borrowings hereunder on the terms and
conditions of this Agreement and the other Loan Documents to which it is a party
and to authorize the execution and delivery of this Agreement and each other
Loan Document to which it is a party and the performance of the terms hereof and
thereof.

 

(b) This Agreement and each other Loan Document has been duly authorized and
executed by each Borrower party thereto, and is a legal, valid and binding
agreement of each such Borrower, enforceable against each Borrower in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

42



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of the Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture or any material
agreement or other material instrument binding upon the Company, any of the
Subsidiaries or any of its assets, or give rise to a right thereunder to require
any payment to be made by any Borrower or any of the Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of the Subsidiaries.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders (i) its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2002, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) its consolidated balance sheet and
statements of income and cash flows as of and for the fiscal quarter and the
portion of the fiscal year ended September 30, 2003, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and the Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

 

(b) Since December 31, 2002, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and the
Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each of the Company and the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with the ability of the Company and the Subsidiaries taken as a whole
to conduct their business as currently conducted or to utilize such properties
for their intended purposes. All such material properties and assets are free
and clear of Liens, other than Permitted Encumbrances and other than Liens set
forth on Schedule 3.05.

 

(b) Each of the Company and the Subsidiaries has complied in all material
respects with all obligations under all material leases to which it is a party
and, to the knowledge of the Company, all such material leases are in full force
and effect. Each of the Company and the Subsidiaries enjoys peaceful and
undisturbed possession under all such material leases.

 

(c) Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Borrowers, the use
thereof by the Company and the Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

43



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrowers, threatened against or
affecting the Company or any of the Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than those set forth on Schedule
3.06) or (ii) that involve this Agreement.

 

(b) Except as set forth on Schedule 3.06 and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

SECTION 3.07. Compliance with Laws and Agreements. None of the Company or any of
the Subsidiaries or any of their respective material properties or assets is in
violation of, nor will the continued operation of their material properties and
assets as currently conducted violate, any law, rule or regulation, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Company nor any
of the Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

SECTION 3.09. Taxes. Each of the Company and the Subsidiaries has timely filed
or caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes (except Taxes which in the
aggregate are not material in amount) required to have been paid by it, except
any Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of

 

44



--------------------------------------------------------------------------------

Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of all such underfunded
Plans.

 

SECTION 3.11. Disclosure. No reports, financial statements, certificates or
other material written information furnished by or on behalf of any Borrower to
any Agent or any Lender in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth as of the date hereof a
list of all Subsidiaries and the percentage ownership interest of the Company
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.12 are fully paid and non-assessable and are owned by the Company,
directly or indirectly, free and clear of all Liens.

 

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Company and the Subsidiaries as of the date
hereof. To the knowledge of the Borrowers, all premiums which have become due in
respect of such insurance have been paid. The insurance maintained by or on
behalf of the Company and the Subsidiaries is believed by the Company to be
adequate.

 

SECTION 3.14. Solvency. Immediately after the consummation of the Transactions
to occur on the date hereof, (a) the fair value of the assets of the Company and
the Subsidiaries, on a consolidated basis, at a fair valuation, will exceed
their consolidated debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Company and the
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Company and the Subsidiaries will not have
incurred any debts and liabilities, subordinated, contingent or otherwise, that
they do not believe that they will be able to pay as such debts and liabilities
become absolute and matured; and (d) the Company and the Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the date hereof.

 

SECTION 3.15. Federal Reserve Regulations. (a) Neither the Company nor any of
the Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, Regulation U and Regulation X.

 

45



--------------------------------------------------------------------------------

SECTION 3.16. Pari Passu Status. The obligations of each Borrower under this
Agreement rank, and will rank, at least pari passu in priority of payment and in
all other respects with all unsecured senior Indebtedness of such Borrower.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder and of the Issuing Bank to issue Letters of Credit shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto a counterpart of this Agreement (which may include facsimile
transmission of a signed signature page of this Agreement) signed on behalf of
such party.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Agents, the Lenders and the Issuing Bank and dated the
Effective Date) of each of (i) Sara G. Armstrong, Assistant General Counsel of
the Company, substantially in the form of Exhibit C-1 hereto, and (ii) Blank
Rome LLP, outside counsel for the Company, substantially in the form of Exhibit
C-2 hereto, and, in the case of each such opinion, covering such other matters
relating to the Borrowers, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrowers hereby request that
each such counsel deliver such opinion.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Agents or their counsel may reasonably request relating to the
organization, existence and good standing of the Borrowers, the authorization of
the Transactions and any other legal matters relating to the Company, the
Subsidiaries, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming that (i) the representations and warranties
of the Borrowers set forth herein are true and correct in all material respects
as of the Effective Date and (ii) there exists no Default, in each case after
giving effect to the Transactions that are to occur on the Effective Date.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
the Company hereunder.

 

46



--------------------------------------------------------------------------------

(f) The Commitments under and as defined in each of the Existing Credit
Agreements shall have been or shall simultaneously be terminated, all amounts
outstanding thereunder shall have been or shall simultaneously be paid in full
and the Administrative Agent shall have received evidence satisfactory in form
and substance to it demonstrating such termination and payment.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) The representations and warranties of the Borrowers set forth in the Loan
Documents shall be true and correct in all material respects (except for any
representation relating solely to any Borrowing Subsidiary that is not making
such Borrowing) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable.

 

(b) At the time of and immediately after giving effect to such Revolving
Borrowing, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

SECTION 4.03. Initial Borrowing by each Borrowing Subsidiary. The obligation of
each Revolving Lender to make Revolving Loans to any Borrowing Subsidiary is
subject to the satisfaction (or waiver in accordance with Section 10.02) of the
following conditions:

 

(a) Such Borrowing Subsidiary shall have become a party hereto under Section
4.01(a) or the Administrative Agent (or its counsel) shall have received such
Borrowing Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all
parties thereto.

 

(b) The Agents shall have received such documents and certificates, including
such opinions of counsel, as the Agents or their counsel may reasonably request
relating to the organization, existence and good standing (to the extent such
concept is relevant to such Person in its jurisdiction of organization) of such
Borrowing Subsidiary, the authorization of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters (including as to
any applicable regulatory matters) reasonably relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Agreement or such Transactions, all in form
and substance satisfactory to the Agents and their counsel.

 

47



--------------------------------------------------------------------------------

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, each of the Company and the Borrowing Subsidiaries
covenants and agrees with the Lenders and the Issuing Bank that:

 

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent, which will make it available to each
Lender:

 

(a) within 100 days after the end of each fiscal year of Company, its audited
consolidated balance sheet and related consolidated statements of income,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; provided, however, that delivery of
the Company’s Form 10-K Report filed with the SEC, including a copy of the
Company’s Annual Report for such year, shall be deemed to satisfy the
requirements of this paragraph, provided that such Form 10-K Report contains the
financial statements and accountants report required pursuant to this paragraph;

 

(b) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
consolidated statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Company and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided, however, that delivery of the Company’s Form
10-Q Report filed with the SEC shall be deemed to satisfy the requirements of
this paragraph, provided that such Form 10-Q Report contains the financial
statements required pursuant to this paragraph;

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.11 and 6.12

 

48



--------------------------------------------------------------------------------

and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by any Borrower to its shareholders generally, as the case may be;
and

 

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent, which will make it available each Lender, prompt written
notice of the following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b) the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against any Borrower or any
Affiliate thereof, that if not cured or if adversely determined is reasonably
likely to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred if not cured or if adversely determined, is
reasonably likely be expected to result in liability of the Company and the
Subsidiaries in an aggregate amount exceeding $5,000,000; and

 

(d) any event that has resulted in, or is reasonably likely to result in, a
Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. Each Borrower will, and the
Company will cause each of the Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation, dissolution, sale or transfer that is
not prohibited by the provisions of Article VI.

 

49



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. Each Borrower will, and the Company will
cause each of the Subsidiaries to, pay its Indebtedness and other obligations,
including Tax liabilities, that, if not paid, is reasonably likely to result in
a Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP, and
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation.

 

SECTION 5.05. Maintenance of Properties. Each Borrower will, and the Company
will cause each of the Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted.

 

SECTION 5.06. Insurance. Each Borrower will, and the Company will cause each of
the Subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no materially greater risk retention)
and against such risks as are in all material respects customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations. Each Borrower will furnish to the
Lenders, upon request of any Agent, information in reasonable detail as to the
insurance so maintained.

 

SECTION 5.07. Books and Records; Inspection Rights. Each Borrower will, and the
Company will cause each of the Subsidiaries to, keep proper books of record and
account in which entries are made of all dealings and transactions in relation
to its business and activities sufficient to permit the preparation of financial
statements in accordance with GAAP. Each Borrower will, and the Company will
cause each of the Subsidiaries to, permit any representatives designated by any
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, however, that such access does not unreasonably disrupt the normal
operations of the Company and the Subsidiaries.

 

SECTION 5.08. Compliance with Laws. Each Borrower will, and the Company will
cause each of the Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, including
all Environmental Laws, except where the failure to do so, individually or in
the aggregate, is not reasonably likely to result in a Material Adverse Effect.

 

SECTION 5.09. Use of Proceeds. The proceeds of the Loans and Letters of Credit
will be used only for general corporate purposes, including acquisitions, and to
repay amounts outstanding under the Existing Credit Agreements. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulation T, Regulation U and Regulation X.

 

50



--------------------------------------------------------------------------------

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, each of the Company and the Borrowing Subsidiaries
covenants and agrees with the Lenders and the Issuing Bank that:

 

SECTION 6.01. Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a) Indebtedness created hereunder or under any other Loan Document;

 

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof and do not decrease the final
maturity or the weighted average life to maturity thereof;

 

(c) Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary;

 

(d) Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any other Subsidiary;

 

(e) Indebtedness of the Company or any Subsidiary as an account party in respect
of trade letters of credit or performance bonds not securing Indebtedness issued
in the ordinary course of business;

 

(f) (i) Indebtedness of the Receivables Subsidiary in respect of Third Party
Securities in an aggregate amount not in excess of $150,000,000 at any time
outstanding and (ii) Indebtedness of the Company and the Subsidiaries consisting
solely of Liens on their Sellers’ Retained Interests in connection with
Receivables Sales permitted by Section 6.06(f) securing obligations in respect
of Third Party Securities in an aggregate amount not in excess of $150,000,000
at any time outstanding;

 

(g) other unsecured Indebtedness of the Company that is not Guaranteed by any
Subsidiary; provided, however, that at the time of incurrence of such
Indebtedness, the Company shall be in compliance with Section 6.12 on a pro
forma basis giving effect to the incurrence of such Indebtedness as if such
Indebtedness were incurred on the last day of the fiscal quarter of the Company
most recently ended on or prior to the date of such incurrence; and

 

51



--------------------------------------------------------------------------------

(h) Indebtedness of any Subsidiary; provided that the aggregate amount of
Indebtedness of the Subsidiaries (other than Indebtedness incurred by any
Subsidiary pursuant to clauses (a), (b), (c), (d), (e) and (f) of this Section)
shall not at any time exceed 10% of Consolidated Net Worth as of the last day of
the most recent period for which financial statements shall have been delivered
pursuant to Section 5.01(a) or (b).

 

SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a) Permitted Encumbrances;

 

(b) Liens existing on the date hereof and set forth on Schedule 3.05;

 

(c) Liens on Sellers’ Retained Interests incurred in connection with Receivables
Sales permitted by Sections 6.01(f) and 6.06(f) securing obligations in respect
of Third Party Securities in an aggregate amount not in excess of $150,000,000
at any time outstanding; provided, however, that recourse to such Sellers’
Retained Interests is limited in a manner customary for similar securitization
transactions and the ratio of the amount of such Sellers’ Retained Interests to
the amount of such Third Party Securities is not significantly greater than the
ratio of sellers’ retained interests to the financed portion of assets in any
similar securitization transactions;

 

(d) Liens on assets of the Receivables Subsidiary securing Indebtedness of the
Receivables Subsidiary permitted by Section 6.01(f); and

 

(e) other Liens which secure Indebtedness of any Subsidiary permitted under
Section 6.01(h); provided that the aggregate amount of Indebtedness of the
Subsidiaries that is secured by Liens on any assets or property (other than
Liens permitted pursuant to clauses (a), (b), (c) and (d) of this Section) shall
not at any time exceed 10% of Consolidated Net Worth as of the last day of the
most recent period for which financial statements shall have been delivered
pursuant to Section 5.01(a) or (b); and provided further, however, that such
Liens shall not apply to capital stock of any Subsidiary.

 

SECTION 6.03. Sale and Leaseback Transactions. The Company will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for sales of fixed or capital assets having an aggregate
fair market value (on a cumulative basis for all such sales) of not more than
$50,000,000.

 

SECTION 6.04. Fundamental Changes. (a) The Company will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially

 

52



--------------------------------------------------------------------------------

all of its assets, or all or substantially all of the stock of any of the
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary may merge into the Company in a transaction in which the Company is
the surviving corporation, (ii) any Person may merge into any Wholly Owned
Subsidiary in a transaction in which the surviving entity is a Wholly Owned
Subsidiary, (iii) any Wholly Owned Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Company or to another Wholly Owned
Subsidiary, (iv) any Wholly Owned Subsidiary may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders and (v) the Company or any Subsidiary may effect sales of assets
(including sales of capital stock of any Subsidiary) permitted under Section
6.05(d), (e) or (f).

 

(b) The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

SECTION 6.05. Asset Sales. The Company will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Company permit any of
the Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:

 

(a) leases and licenses of intangible assets in the ordinary course of business;

 

(b) sales of inventory, used, surplus or obsolete equipment and Permitted
Investments in the ordinary course of business;

 

(c) sales, transfers and dispositions to the Company or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary shall be
made in compliance with Section 6.09;

 

(d) the sale to the Receivables Subsidiary of accounts receivable in Receivable
Sales; provided that (i) each such Receivables Sale is effected on market terms
and (ii) the aggregate amount of Third Party Securities in respect of all such
Receivable Sales does not exceed $150,000,000 at any time outstanding;

 

(e) sales of the assets set forth on Schedule 6.05; and

 

(f) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section 6.05; provided that, immediately after giving
effect to any such disposition, the aggregate fair market value of all assets
sold, transferred or otherwise disposed of in reliance upon this clause (f)
shall not exceed 10% of Consolidated Net Tangible Assets as determined on the
last day of the immediately preceding fiscal quarter of the Company;

 

53



--------------------------------------------------------------------------------

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (c) and (d) above) shall be made
for (i) fair value (except in the case of any disposition (in one transaction or
in a series of related transactions) to the extent the aggregate fair value of
the assets disposed does not exceed $5,000,000) and (ii) at least 75% cash
consideration (or 100% cash consideration, in the case of sales of Permitted
Investments), except to the extent otherwise consented to in writing by the
Administrative Agent.

 

SECTION 6.06. Investments, Loans, Advances and Guarantees. The Company will not,
and will not permit any Subsidiary to, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, except:

 

(a) Permitted Investments;

 

(b) (i) investments by the Company and the Subsidiaries existing on the date
hereof, (ii) additional investments by the Company and the Subsidiaries in the
Equity Interests of Subsidiaries and (iii) investments by the Company and the
Subsidiaries in the Equity Interests of Persons that become Subsidiaries as a
result of such investments or that are engaged in businesses of the types
engaged in by the Company or the Subsidiaries or businesses reasonably related,
ancillary or complementary thereto;

 

(c) loans or advances made by the Company to any Subsidiary and made by any
Subsidiary to the Company or any other Subsidiary;

 

(d) Guarantees consisting of Indebtedness permitted by Section 6.01;

 

(e) Guarantees by the Company or any Subsidiary of operating lease obligations
of any Subsidiary;

 

(f) investments by the Company or any Subsidiary consisting of Sellers’ Retained
Interests in Receivables Sales permitted under Section 6.05(d);

 

(g) loans or extensions of credit to customers; provided, however, that any such
loans or extensions of credit made outside the ordinary course of business may
not exceed $50,000,000 at any one time outstanding;

 

(h) temporary advances to employees in the ordinary course of business;

 

(i) secured home mortgage loans arising as a result of executive officer
relocations, in an aggregate principal amount not in excess of $1,000,000 at any
one time outstanding;

 

(j) loans to employees made pursuant to the Company’s Restrictive Stock
Incentive Plan as in effect on the date hereof;

 

(k) Guarantees of the Company or any Subsidiary of obligations of any Subsidiary
arising under or in connection with definitive agreements governing acquisitions
or dispositions made by such Subsidiary (provided that in the case of any
Guarantee of Indebtedness, such Indebtedness be permitted by Section 6.01);

 

54



--------------------------------------------------------------------------------

(l) Guarantees of the Company or any Subsidiary of obligations of any Subsidiary
arising under customer contracts entered into by such Subsidiary in the ordinary
course of business; and

 

(m) guarantees made by the Company under Article IX of this Agreement.

 

SECTION 6.07. Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, nor will it permit any of the Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except (i) the
Company may declare and make Restricted Payments at any time that no Default has
occurred and is continuing or would result therefrom and (ii) Subsidiaries may
declare and pay dividends ratably with respect to their capital stock.

 

(b) The Company will not, nor will it permit any of the Subsidiaries to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancelation or termination of any Indebtedness, except:

 

(i) payment of Indebtedness created under this Agreement;

 

(ii) payments, prepayments and refinancings of Indebtedness that is permitted by
Section 6.01;

 

(iii) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;

 

(iv) payment of Indebtedness of any Person acquired by the Company or any
Subsidiary that exists on the date of such acquisition; provided that such
Person becomes a Subsidiary as a result of such acquisition; and

 

(v) mandatory payments by a Receivables Subsidiary on Third Party Securities.

 

SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of the Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Company or any other Subsidiary or to Guarantee
Indebtedness of the Company or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and

 

55



--------------------------------------------------------------------------------

conditions imposed by law or by this Agreement, as in effect on the date hereof,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder
or (iv) the foregoing shall not apply to customary restrictions and conditions
contained in agreements creating or evidencing Indebtedness of the Receivables
Subsidiary permitted by Section 6.01(f).

 

SECTION 6.09. Transactions with Affiliates. The Company will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and Subsidiaries not involving any
other Affiliate, (c) any Restricted Payment permitted by Section 6.07 and (d)
any Receivables Sales permitted by Sections 6.01, 6.02, 6.05 and 6.06.

 

SECTION 6.10. Fiscal Year. No Borrower will change its fiscal year end to a date
other than December 31st.

 

SECTION 6.11. Interest Expense Coverage Ratio. The Company will not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for any period of four consecutive fiscal quarters ending prior to the
Maturity Date to be less than 4.0 to 1.

 

SECTION 6.12. Total Debt Ratio. The Company will not permit the ratio of (a)
Consolidated Total Debt on the last day of any fiscal quarter of the Company to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such day to exceed 2.5 to 1.

 

SECTION 6.13. Hedging Agreements. The Company will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

56



--------------------------------------------------------------------------------

(b) any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) days;

 

(c) any representation or warranty made by or on behalf of any Borrower or any
Subsidiary in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been false or misleading in any material respect
when made, deemed made or furnished;

 

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to such Borrower’s
existence) or 5.09 or in Article VI;

 

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document to which it is a party (other than
those specified in clause (a), (b) or (d) of this Article VII), and such failure
shall continue unremedied for a period of thirty (30) days after notice thereof
from any Agent or any Lender to the Company;

 

(f) any Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, subject to any
applicable grace periods;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that requires the prepayment,
repurchase, redemption or defeasance thereof prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower, any Domestic Subsidiary or any Material Foreign
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower, any
Domestic Subsidiary or any Material Foreign Subsidiary or for a substantial part
of its assets, and, in any such case referred to in (i) or (ii) above, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

57



--------------------------------------------------------------------------------

(i) any Borrower, any Domestic Subsidiary or any Material Foreign Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower, any
Domestic Subsidiary or any Material Foreign Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

(j) any Borrower, any Domestic Subsidiary or any Material Foreign Subsidiary
shall admit in writing its inability or fail generally to pay its debts as they
become due;

 

(k) unless fully covered by insurance, one or more judgments for the payment of
money in an aggregate amount in excess of $10,000,000 shall be rendered against
the Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Company or any
Subsidiary to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, is reasonably likely to result in liability of
the Company and the Subsidiaries in an aggregate amount exceeding $10,000,000;
or

 

(m) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by written notice to the Company, take
either or both of the following actions, at the same time or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to the Company described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower.

 

58



--------------------------------------------------------------------------------

ARTICLE VIII

 

The Agents

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent and the London Agent as its agent and authorizes the Agents
to take such actions on its behalf and to exercise such powers as are delegated
to the Agents by the terms of the Loan Documents, together with such actions and
powers as are reasonably incidental thereto.

 

Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02), and (c) except as expressly set forth in the Loan Documents, no Agent
shall have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or wilful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
the Company or a Lender, and no Agent shall be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

 

59



--------------------------------------------------------------------------------

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. Each Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Subject to the appointment and acceptance of a successor agent as provided in
this paragraph, any Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Company. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may, on behalf of the Lenders
and the Issuing Bank, appoint a successor agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrowers to a
successor agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor. After any Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished hereunder or
thereunder.

 

60



--------------------------------------------------------------------------------

ARTICLE IX

 

Guarantee

 

In order to induce the Lenders to extend credit to the Borrowing Subsidiaries
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the Obligations of the Borrowing
Subsidiaries. The Company further agrees that the Obligations of the Borrowing
Subsidiaries may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
hereunder notwithstanding any such extension or renewal of any Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
any Lender to assert any claim or demand or to enforce any right or remedy
against any Borrowing Subsidiary under the provisions of this Agreement, any
Borrowing Subsidiary Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from any of the terms or provisions of,
this Agreement, any Borrowing Subsidiary Agreement or any other Loan Document or
agreement; (d) the failure or delay of any Agent or any Lender to exercise any
right or remedy against any other guarantor of the Obligations; (e) the failure
of any Agent or any Lender to assert any claim or demand or to enforce any
remedy under any Loan Document or any other agreement or instrument; (f) any
default, failure or delay, wilful or otherwise, in the performance of the
Obligations; or (g) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of the Company or
otherwise operate as a discharge of the Company as a matter of law or equity or
which would impair or eliminate any right of the Company to subrogation.

 

The Company further agrees that its guarantee hereunder constitutes a promise of
payment when due (whether or not any bankruptcy or similar proceeding shall have
stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by any Lender to any balance of any deposit account or
credit on the books of any Agent or any Lender in favor of any Borrower, any
Subsidiary or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Obligations, any
impossibility in the performance of the Obligations or otherwise. This guarantee
is a continuing guarantee and shall remain in full force and effect until the
Obligations (direct and contingent) have been paid in full and the Commitments
have expired or terminated.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Agent or any Lender upon the bankruptcy or reorganization of any Borrowing
Subsidiary or otherwise.

 

61



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
any Agent or any Lender may have at law or in equity against the Company by
virtue hereof, upon the failure of any Borrowing Subsidiary to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative
Agent, forthwith pay, or cause to be paid, to the Applicable Agent for
distribution to each Applicable Agent or applicable Lender in cash an amount
equal to the unpaid amount of such Obligation. The Company further agrees that
if payment in respect of any Obligation shall be due in a currency other than US
Dollars and/or at a place of payment other than New York and if, by reason of
any legal prohibition, disruption of currency or foreign exchange markets, war
or civil disturbance or other event, payment of such Obligation in such currency
or at such place of payment shall be impossible or, in the reasonable judgment
of any Agent or any Lender, not consistent with the protection of its rights or
interests, then, at the election of such Agent or such Lender, the Company shall
make payment of such Obligation in US Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York and shall
indemnify such Agent or such Lender against any losses or expenses (including
losses or expenses resulting from fluctuations in exchange rates) that it shall
sustain as a result of such alternative payment.

 

Upon payment in full by the Company of any Obligation of any Borrowing
Subsidiary, each Agent or applicable Lender shall, in a reasonable manner,
assign to the Company the amount of such Obligation owed to such Lender and so
paid, such assignment to be pro tanto to the extent to which the Obligation in
question was discharged by the Company, or make such disposition thereof as the
Company shall direct (all without recourse to any Agent or any Lender and
without any representation or warranty by any Agent or any Lender). Upon payment
by the Company of any sums as provided above, all rights of the Company against
any Borrowing Subsidiary arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrowing Subsidiary to the Agents and the applicable
Lenders (it being understood that, after the discharge of all the Obligations
due and payable from such Borrowing Subsidiary, such rights may be exercised by
the Company notwithstanding that such Borrowing Subsidiary may remain
contingently liable for indemnity or other Obligations).

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or reputable overnight courier service, mailed by certified or registered
mail or sent by telecopy, as follows:

 

(a) if to the Company, to it at SunGard Data Systems Inc., 680 East Swedesford
Road, Wayne, PA 19087, Attention of Michael Ruane, Chief Financial Officer (Fax
No. 610-225-1120), with a copy to SunGard Data Systems Inc., 680 East Swedesford
Road, Wayne, PA 19087, Attention of Lawrence A. Gross, General Counsel (Fax No.
610-687-3725);

 

62



--------------------------------------------------------------------------------

(b) if to any Borrowing Subsidiary, to it in care of the Company as provided in
paragraph (a) above;

 

(c) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, 1111 Fannin Street, Floor 10, Houston, TX 77002, Attention of
Michael Chau, (Fax No. (713) 750-2938, with a copy to JPMorgan Chase Bank, 1411
Broadway, 5th Floor, New York, NY 10018, Attention of Angela Rokkos (Fax No.
212-391-7699);

 

(d) if to the London Agent, to it at J.P. Morgan Europe Limited, 125 London
Wall, London, England EC2Y 5AJ, Attention of Stephen Clarke (Fax No.
011-44-207-777-2360), with a copy to the Administrative Agent as provided in
paragraph (c) above;

 

(e) if to the Swingline Lender, to JPMorgan Chase Bank, 1411 Broadway, 5th
Floor, New York, NY 10018, Attention of Angela Rokkos (Fax No. (Fax No.
212-391-7699);

 

(f) if to the Issuing Bank, to JPMorgan Chase Bank, 1411 Broadway, 5th Floor,
New York, NY 10018, Attention of Angela Rokkos (Fax No. 212-391-7699); and

 

(g) if to any other Lender, to it at its address (or telecopy number) set forth
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender shall have become a party hereto.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by written notice to the other parties hereto delivered
in the manner set forth in this Section. All notices and other communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

 

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Bank and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this

 

63



--------------------------------------------------------------------------------

Agreement or any other Loan Document or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, the Issuing Bank or any Lender may
have had notice or knowledge of such Default at the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Company and the Required Lenders or by
the Company and the Administrative Agent with the consent of the Required
Lenders and, in the case of any other Loan Document, each applicable Borrower
(or the Company on behalf of such Borrower); provided, however, that no such
agreement shall (i) increase or extend the Commitment of any Lender without the
written consent of such Lender, (ii) decrease the principal amount of any Loan
or LC Disbursement or decrease the rate of interest thereon, or decrease any
fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date of scheduled payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or the
required date of any reimbursement of any LC Disbursement or decrease the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender affected thereby, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or (vi)
release the Company from its obligations under Article IX, without the written
consent of each Lender; and provided further, however, that no such agreement
shall amend, modify or otherwise affect the rights or duties of any Agent, the
Issuing Bank or the Swingline Lender without the prior written consent of such
Agent, the Issuing Bank or the Swingline Lender, as the case may be.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Company, the Required Lenders and
the Administrative Agent (and, if their rights or obligations are affected
thereby, the Issuing Bank and the Swingline Lender) if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment in full of the principal of and interest accrued on each Loan
made by it and all other amounts owing to it or accrued for its account under
this Agreement.

 

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication of the credit facilities
provided for herein,

 

64



--------------------------------------------------------------------------------

the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for any
Agent, the Issuing Bank or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) The Borrowers shall indemnify each Agent, the Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Company or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Company or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee. No Indemnitee shall be
liable for the use by others of Information (as defined in Section 10.12) or
other materials obtained through electronic telecommunications or other
information transmission systems (including as a result of any misdirected
facsimile transmission).

 

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to any Agent, the Issuing Bank or the Swingline Lender, under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent,
the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, however, that the unreimbursed

 

65



--------------------------------------------------------------------------------

expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.

 

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly, but in no
event later than ten (10) Business Days, after written demand therefor.

 

(f) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of any Loan Document, the
consummation of the transactions contemplated thereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of any Loan Document or any investigation made by or on
behalf of any Agent or any Lender.

 

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any such attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) of this
Section, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

 

(A) the Company, provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, or, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing, any other
assignee; and

 

66



--------------------------------------------------------------------------------

(B) the Administrative Agent, the Issuing Bank and the Swingline Lender,
provided that no consent of the Administrative Agent shall be required for an
assignment of any Commitment to an assignee that is a Lender with a Commitment
immediately prior to giving effect to such assignment.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consents, provided that no such
consent of the Company shall be required if an Event of Default under clause (h)
or (i) of Article VII has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the

 

67



--------------------------------------------------------------------------------

Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agents, the Issuing Bank and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) (i) Any Lender may, without the consent of any Borrower, any Agent, the
Issuing Bank or the Swingline Lender, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the
applicable Borrower is

 

68



--------------------------------------------------------------------------------

notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the applicable Borrower, to comply with Section
2.16(e) as though it were a Lender.

 

(iii) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or been terminated. The provisions of Sections 2.14, 2.15, 2.16
and 10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of any Loan Document or any provision
thereof.

 

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agents and certain Lenders constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

69



--------------------------------------------------------------------------------

SECTION 10.07. Severability. In the event any one or more of the provisions
contained in this Agreement or any other Loan Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein or therein shall not
in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held for the credit or the account of any
Borrower against any of and all the obligations of such Borrower now or
hereafter due and owing under this Agreement or any other Loan Document held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
any Agent, the Issuing Bank or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against any
Borrower or its properties in the courts of any jurisdiction.

 

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

70



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.

 

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12. Confidentiality. Each of the Agents, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement or any other Loan Document, (v) in connection with the
exercise of any remedies under any Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any other Loan
Document, (vii) with the consent of any Borrower or (viii) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than any Borrower. For the
purposes of this Section, “Information” means all information received from the

 

71



--------------------------------------------------------------------------------

Borrowers relating to the Company, the Subsidiaries or the business of the
Company or any Subsidiary, other than any such information that is available to
any Agent, the Issuing Bank or any Lender on a nonconfidential basis prior to
disclosure by any Borrower; provided, however, that, in the case of information
received from any Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 10.14. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire agreement between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or the other Loan Documents, expressed or
implied, is intended to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Related Parties of each Agent and each
Lender) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or any other Loan Document.

 

SECTION 10.15. Additional Agents. None of the Lenders or other entities
identified on the facing page of, signature pages of or elsewhere in this
Agreement or the other Loan Documents as a syndication agent, advisor,
bookrunner, or lead arranger shall have any right, power, obligation, liability,
responsibility or duty under this Agreement and the other Loan Documents other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any other Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other entities so identified
in deciding to enter into this Agreement and the other Loan Documents or in
taking or not taking action hereunder or thereunder.

 

72



--------------------------------------------------------------------------------

SECTION 10.16. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.

 

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss and if the Agreement Currency so purchased
exceeds the sum originally due to the Applicable Creditor, such Applicable
Creditor agrees to remit to such Borrower such excess. The obligations of the
Borrowers contained in this Section shall survive the termination of the Loan
Documents and the payment of all other amounts owing thereunder.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SUNGARD DATA SYSTEMS INC.,

   

by

           

/s/ Michael J. Ruane

--------------------------------------------------------------------------------

       

Name: Michael J. Ruane

       

Title: Sr. Vice President – Finance CFO &

                Treasurer

JPMORGAN CHASE BANK, individually

and as Administrative Agent, Issuing Bank

and Swingline Lender,

   

by

           

/s/ Angela Rokkos

--------------------------------------------------------------------------------

       

Name: Angela Rokkos

       

Title: Vice President

J.P. MORGAN EUROPE LIMITED, as

London Agent,

   

by

           

/s/ S. Clarke, C. Walsh

--------------------------------------------------------------------------------

       

Name: S. Clarke, C. Walsh

       

Title: Vice President, Associate

 

74



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA SYSTEMS INC. FIVE-YEAR CREDIT AGREEMENT DATED AS
OF JANUARY 9, 2004

NAME OF INSTITUTION:

ABN AMRO BANK N.V.:

   

by

           

/s/ Jana Dombrowski

--------------------------------------------------------------------------------

       

Name: Jana Dowbrowski

       

Title: Vice President

       

/s/ Jennifer Athas

--------------------------------------------------------------------------------

       

Name: Jennifer Athas

       

Title: Assistant Vice President

 

75



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA SYSTEMS INC. FIVE-YEAR CREDIT AGREEMENT DATED AS
OF JANUARY 9, 2004

NAME OF INSTITUTION:

BANK OF AMERICA, N.A.

by

       

/s/ Colleen Taylor

--------------------------------------------------------------------------------

   

Name: Colleen Taylor

   

Title: Vice President

 

76



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA SYSTEMS INC. FIVE-YEAR CREDIT AGREEMENT DATED AS
OF JANUARY 9, 2004

NAME OF INSTITUTION:

THE BANK OF NEW YORK

by

       

/s/ David C. Csatari

--------------------------------------------------------------------------------

   

Name: David C. Csatari

   

Title: Vice President

 

77



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA SYSTEMS INC. FIVE-YEAR CREDIT AGREEMENT DATED AS
OF JANUARY 9, 2004

NAME OF INSTITUTION:

THE BANK OF NOVA SCOTIA

by        

/s/ Michael Kus

--------------------------------------------------------------------------------

    Name: Michael Kus     Title: Director

 

78



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA SYSTEMS INC. FIVE-YEAR CREDIT AGREEMENT DATED AS
OF JANUARY 9, 2004

NAME OF INSTITUTION:

BANK OF TOKYO-MITSUBISHI TRUST COMPANY

   

by

           

/s/ A. Bernstein

--------------------------------------------------------------------------------

       

Name: A. Bernstein

       

Title: Asst. Vice President

 

79



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA SYSTEMS INC. FIVE-YEAR CREDIT AGREEMENT DATED AS
OF JANUARY 9, 2004

NAME OF INSTITUTION:

BARCLAYS BANK PLC

    by            

/s/ Nicholas A. Bell

--------------------------------------------------------------------------------

        Name: Nicholas A. Bell        

Title: Director, Loan Transaction

          Management

 

80



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA SYSTEMS INC. FIVE-YEAR CREDIT AGREEMENT DATED AS
OF JANUARY 9, 2004

NAME OF INSTITUTION:

BNP PARIBAS

   

by

           

/s/ Rafael C. Lumanian

--------------------------------------------------------------------------------

       

Name: Rafael C. Lumanian

       

Title: Director

       

/s/ Pierre Nicholas Rogers

--------------------------------------------------------------------------------

       

Name: Pierre Nicholas Rogers

       

Title: Managing Director

 

81



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA SYSTEMS INC. FIVE-YEAR CREDIT AGREEMENT DATED AS
OF JANUARY 9, 2004

NAME OF INSTITUTION:

CITIBANK, N.A.

    by            

/s/ Matthew Nicholls

--------------------------------------------------------------------------------

        Name: Matthew Nicholls         Title: Director

 

82



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA SYSTEMS INC. FIVE-YEAR CREDIT AGREEMENT DATED AS
OF JANUARY 9, 2004

NAME OF INSTITUTION:

CITIZENS BANK OF PENNSYLVANIA

   

by

           

/s/ W. Anthony Watson

--------------------------------------------------------------------------------

       

Name: W. Anthony Watson

       

Title: Senior Vice President

 

83



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA

SYSTEMS INC. FIVE-YEAR CREDIT

AGREEMENT DATED AS OF JANUARY 9, 2004

NAME OF INSTITUTION:

FIFTH THIRD BANK

   

by

           

/s/ Christine L. Wagner

--------------------------------------------------------------------------------

       

Name: Christine L. Wagner

       

Title: Assistant Vice President

 

84



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA

SYSTEMS INC. FIVE-YEAR CREDIT

AGREEMENT DATED AS OF JANUARY 9, 2004

NAME OF INSTITUTION:

KEY BANK NATIONAL ASSOCIATION

    by            

/s/ Jeff Kalinowski

--------------------------------------------------------------------------------

       

Name: Jeff Kalinowski

       

Title: Vice President

 

85



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA

SYSTEMS INC. FIVE-YEAR CREDIT

AGREEMENT DATED AS OF JANUARY 9, 2004

NAME OF INSTITUTION:

MIZUHO CORPORATE BANK, LTD.

    by            

/s/ Bertram Tang

--------------------------------------------------------------------------------

       

Name: Bertram Tang

       

Title: Vice President & Team Leader

 

86



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA

SYSTEMS INC. FIVE-YEAR CREDIT

AGREEMENT DATED AS OF JANUARY 9, 2004

NAME OF INSTITUTION:

NATIONAL AUSTRALIA BANK LTD.

    by            

/s/ Eduardo Salazar

--------------------------------------------------------------------------------

       

Name: Eduardo Salazar

       

Title: Head, TMT - Americas

 

87



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA

SYSTEMS INC. FIVE-YEAR CREDIT

AGREEMENT DATED AS OF JANUARY 9, 2004

NAME OF INSTITUTION:

NATIONAL CITY BANK

    by            

/s/ Tara M. Handforth

--------------------------------------------------------------------------------

       

Name: Tara M. Handforth

       

Title: Vice President

 

88



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA

SYSTEMS INC. FIVE-YEAR CREDIT

AGREEMENT DATED AS OF JANUARY 9, 2004

NAME OF INSTITUTION:

PNC BANK, NATIONAL ASSOCIATION

   

by

           

/s/ Frank A. Pugliese

--------------------------------------------------------------------------------

       

Name: Frank A. Pugliese

       

Title: Vice President

 

89



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA

SYSTEMS INC. FIVE-YEAR CREDIT

AGREEMENT DATED AS OF JANUARY 9, 2004

NAME OF INSTITUTION:

SVENSKA HANDELSBANKEN AB

(PUBL)

    by            

/s/ Mikael Westerback

--------------------------------------------------------------------------------

       

Name: Mikael Westerback

       

Title: Senior Vice President

       

/s/ Mark Emmett

--------------------------------------------------------------------------------

       

Name: Mark Emmett

       

Title: Vice President

 

90



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA

SYSTEMS INC. FIVE-YEAR CREDIT

AGREEMENT DATED AS OF JANUARY 9, 2004

NAME OF INSTITUTION:

U.S. BANK, N.A.

    by            

/s/ David J. Dannemiller

--------------------------------------------------------------------------------

       

Name: David J. Dannemiller

       

Title: Vice President

 

91



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA

SYSTEMS INC. FIVE-YEAR CREDIT

AGREEMENT DATED AS OF JANUARY 9, 2004

NAME OF INSTITUTION:

WACHOVIA BANK, NATIONAL

ASSOCIATION

    by            

/s/ Jason Miller

--------------------------------------------------------------------------------

       

Name: Jason Miller

       

Title: Vice President

 

92



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SUNGARD DATA

SYSTEMS INC. FIVE-YEAR CREDIT

AGREEMENT DATED AS OF JANUARY 9, 2004

NAME OF INSTITUTION:

WELLS FARGO BANK NATIONAL ASSOCIATION

    by            

/s/ Peter M. Angelica

--------------------------------------------------------------------------------

       

Name: Peter M. Angelica

       

Title: Vice President

 

93